DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-9, 11, 14, 18, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2011/0,274,022; hereinafter Chen) in view of Nikopour et al (CN 106,465,365A; hereinafter Nikopour) further in view of Muruganathan et al (US 2019/0,045,460; hereinafter Muraganathan).
  	Regarding claims 1, 11, and 19, Chen disclose an apparatus (user equipment 
UE 120; fig. 4; ¶ [0031]) and a power allocation method, the apparatus comprising: at least one processor (480; fig. 4; ¶ 71) and a memory (482; fig. 4) and a non-transitory computer readable medium coupled to the at least one processor storing program instructions which, when executed by the at least one processor (paras. [0071], [0073]), cause the apparatus to: 
 		receive, by a terminal device, first downlink control information sent by a network device (a user equipment (UE) receives an indication of a power adjustment mode for an uplink MIMO transmission; ¶s [0070], [0055], [0035], [0046]; fig. 6, step 610);
 		determining, by the terminal device, a first transmit power of each of the plurality of transport layers based on the first power allocation information and the precoding used by the plurality of transport layers (the user equipment UE determines the first transmit power based on the power adjustment mode by performing the power adjustment at reference point B and allows power scaling on a layer basis with a maximum power reduction that may be computed for each layer m of the plurality of transport layers, where                         
                            
                                
                                    M
                                
                                
                                    C
                                    W
                                
                            
                        
                     is the number of layers of the codeword CW, and the power adjustment may be adjusted for each transport layer, In one aspect, as illustrated in FIG. 5, the power adjustment may be implemented at various stages of the uplink physical channel process; the power adjustment may be implemented at various stages of the uplink physical channel process, in yet another aspect, the power adjustment is performed at reference point C, which occurs after precoding; paras. [0062], [0064], [0057]); and 
 	 	sending, by the terminal device, first uplink data based on the first transmit power of each of the plurality of transport layers (after the user equipment (UE) adjusts the power according to the power adjustment mode and determines the first transmit power of the uplink MIMO transmission as described above, the UE sends the first uplink data via numeral block 526 through antenna for uplink transmission based on the determined first transmit power of each of the plurality of transport layers; paras. [0070], [0056], [0057], [0047]; figs. 5, 6).  
Chen do not expressly disclose wherein the first downlink control information comprises first power allocation information for a plurality of transport layers.  In the same field of endeavor, Nikopour disclose the first downlink control information comprises first power allocation information for a plurality of transport layers (a base station sends downlink control information to a plurality of mobile devices, the downlink control information comprising the numbers of layers for each mobile device, a power factor associated with each mobile device, wherein a plurality of transport layers can be allocated to a user; pg. 16, lines 1-7; pg. 1, line 30 – pg. 2, line 12; figs. 11, 12A-12B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first downlink control information comprises first power allocation information for the plurality of transport layers since Chen’s method of the UE receiving an indication of a power adjustment mode for uplink transmissions from the base station  suggested that the first power allocation information is included in the downlink control information that indicates a power adjustment mode for uplink transmissions being received by the user equipment in order for the user equipment to do the power adjustment process using the power allocation information for the plurality of layers allocated to each user that is sent as downlink control information from the base station.   
Chen and Nikopour do not disclose downlink control information comprises one of a precoding matrix indicator (PMI) or a spatial rank index (SRI); determining, by the terminal device, precoding used by the plurality of transport layers based on the PMI or the SRI.  In the same field of endeavor,  Muraganathan disclose downlink control information comprises one of a precoding matrix indicator (PMI) or a spatial rank index (SRI) (a rank indicator and MCS may be signaled in downlink control information (DCI), and the precoding matrix can be signaled in the DCI; ¶ [0072]); determining, by the terminal device, precoding used by the plurality of transport layers based on the PMI or the SRI (block S100 is an exemplary process of configuring a wireless device, including transmitting to the wireless device at least one of: a power threshold parameter to be used by the wireless device to determine a number of beams to be included in a multi-beam precoder codebook and a signal to interference plus noise ratio to be used by the wireless device to determine to use one of a single beam precoder and a multiple beam precoder; fig. 16, ¶ [0115], [0078], [0302]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order for the network device to transmit to the wireless device downlink control information containing the precoding matrix indicator or rank index so that the wireless device can calculate the precoding to be utilized by the transport layers as is well-known in the art.
 	Regarding claims 4 and 22, Chen, Nikopour, and Muraganathan disclose the method and computer readable medium according to claim 1 and 19 respectively, wherein before the sending first uplink data to the network device, the method further comprises: determining, by the terminal device, inter-layer power allocation capability information supported by each of the plurality of transport layers, wherein the first uplink data comprises the inter-layer power allocation capability information, and the inter-layer power allocation capability information determines second power allocation information for the plurality of transport layers (Chen; a second adjustment to the power allocation mode may be applied to inter-layer and/or inter-codeword interference, this may be applicable when there are two layers for each codeword and/or there are two codewords; ¶ [0065]). 
 	Regarding claim 8, Chen, Nikopour, and Muraganathan disclose the method according to claim 4, wherein they do not expressly disclose the first power allocation information is identified as a default state 0.  However, the examiner takes official notice that the first power allocation information is identified as a default state 0.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a start-up value such as default state 0, for the first power allocation information for the user equipment to start the power adjustment process in the indication of a power adjustment mode indication sent from the base station.
 	Regarding claim 14, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 11, wherein the program instructions further cause the apparatus to: determine inter-layer power allocation capability information supported by each of the plurality of transport layers, wherein the first uplink data comprises the inter-layer power allocation capability information, and the inter-layer power allocation capability information determines second power allocation information for the plurality of transport layers (Chen; a second adjustment to the power allocation mode may be applied as inter-layer and/or inter-codeword interference, this may be applicable when there are two layers for each codeword and/or there are two codewords; ¶ [0065]).
 	Regarding claim 18, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 14, wherein they do not expressly disclose the first power allocation information is identified as a default state 0.  However, the examiner takes official notice that the first power allocation information is identified as a default state 0.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a start-up value such as default state 0, for the first power allocation information for the user equipment to start the power adjustment process in the indication of a power adjustment mode indication sent from the base station.


Allowable Subject Matter
Claims 2-3, 5-7, 12-13, 15-17, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 2, Chen, Nikopour, and Muraganathan disclose the method according to claim 1, wherein the cited prior art fails to further disclose or suggest when the precoding used by the plurality of transport layers is full coherent precoding, determining, by the terminal device, the first transmit power of each of the plurality of transport layers based on the first power allocation information.
 	Regarding claim 3, Chen, Nikopour, and Muraganathan disclose the method according to claim 1, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the method further comprises:  determining, based on the codeword transport layer-precoding correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is partial coherent precoding, and the antenna ports used by the at least two groups of transport layers are the same, determining, by the terminal device, the first transmit power of each of the plurality of transport layers based on the first power allocation information.
 	Regarding claim 5, Chen, Nikopour, and Muraganathan disclose the method according to claim 4, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the method further comprises: determining, based on the codeword-transport layer-precoding correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is non-coherent precoding, or partial coherent precoding and the antenna ports used by the at least two groups of transport layers are different, determining, by the terminal device, the inter-layer power allocation capability information supported by each of the plurality of transport layers.
 	Regarding claim 6, Chen, Nikopour, and Muraganathan disclose the method according to claim 4, wherein the cited prior art fails to disclose or suggest the method further comprises: determining the inter-layer power allocation capability information based on at least one antenna port of antenna ports used by at least two groups of transport layers and a maximum transmit power parameter of the at least one antenna port.
 	Regarding claim 7, Chen, Nikopour, and Muraganathan disclose the method according to claim 5, wherein the cited prior art fails to disclose or suggest after the sending of the first uplink data to the network device, the method further comprises: receiving, by the terminal device, second downlink control information sent by the network device, wherein the second downlink control information comprises the second power allocation information for the plurality of transport layers; determining, by the terminal device, a second transmit power of each of the plurality of transport layers based on the second power allocation information; and sending, by the terminal device, second uplink data based on the second transmit power of each of the plurality of transport layers, wherein the PMI or the SRI in the first downlink control information is the same as a PMI or an SRI in the second downlink control information.
 	Regarding claim 12, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 11, wherein the cited prior art fails to disclose or suggest the program instructions further cause the apparatus to: when the precoding used by the plurality of transport layers is full coherent precoding, determine the first transmit power of each of the plurality of transport layers based on the first power allocation information.
 	Regarding claim 13, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 11, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the program instructions further cause the apparatus to: determine, based on the codeword-transport layer-precoding correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is partial coherent precoding, and the antenna ports used by the at least two groups of transport layers are the same, determine the first transmit power of each of the plurality of transport layers based on the first power allocation information.
 	Regarding claim 15, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 14, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and wherein the program instructions further cause the apparatus to: determine, based on the codeword-transport layer-precoding correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is non-coherent precoding, or the precoding used by the plurality of transport layers is partial coherent precoding and the antenna ports used by the at least two groups of transport layers are different, determine the inter-layer power allocation capability information supported by each of the plurality of transport layers.
 	Regarding claim 16, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 14, wherein the cited prior art fails to disclose or suggest the program instructions further cause the apparatus to: determine the inter-layer power allocation capability information based on at least one of antenna ports used by at least two groups of transport layers and a maximum transmit power parameter of the at least one antenna port.
	
 	Regarding claim 17, Chen, Nikopour, and Muraganathan disclose the apparatus according to claim 15, wherein the cited prior art fails to disclose or suggest the program instructions further cause the apparatus to: receive second downlink control information sent by the network device, wherein the second downlink control information comprises the second power allocation information for the plurality of transport layers; determine a second transmit power of each of the plurality of transport layers based on the second power allocation information; and send second uplink data based on the second transmit power of each transport layer, wherein the PMI or the SRI in the first downlink control information is the same as a PMI or an SRI in the second downlink control information.
 	Regarding claim 20, Chen, Nikopour, and Muraganathan disclose the non-transitory computer readable medium according to claim 19, wherein the cited prior art fails to disclose or suggest the operations further comprising: when the precoding used by the plurality of transport layers is full coherent precoding, determining the first transmit power of each of the plurality of transport layers based on the first power allocation information.
 	Regarding claim 21, Chen, Nikopour, and Muraganathan disclose the non-transitory computer readable medium according to claim 19, wherein the cited prior art fails to disclose or suggest the first downlink control information comprises codeword-transport layer-precoding correspondence indication information, and the plurality of transport layers comprise at least two groups of transport layers; and the operations further comprising: determining, based on the codeword-transport layer-precoding correspondence indication information, antenna ports used by the at least two groups of transport layers; and when the precoding used by the plurality of transport layers is partial coherent precoding, and the antenna ports used by the at least two groups of transport layers are the same, determining, by the terminal device, the first transmit power of each of the plurality of transport layers based on the first power allocation information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648